Citation Nr: 0104521	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-23 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for organic personality 
syndrome with post-traumatic stress disorder, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to October 
1982 and from December 1990 to March 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In this regard, the Board notes that in a 
signed statement received in March 1997, the veteran withdrew 
a September 1996 notice of disagreement provided with regard 
to an August 1996 rating decision.  38 C.F.R. § 20.204 
(1996).

The veteran requested a hearing before a member of the Board 
at the RO on her November 1999 substantive appeal.  In a 
statement signed in February 2000, the veteran withdrew her 
request for a hearing and requested that her claim be 
considered on the record. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected psychiatric disability, 
organic personality syndrome with post-traumatic stress 
disorder, is manifested by dementia, anger, anxiety, 
depression, and suicidal ideation, productive of total 
occupational impairment.



CONCLUSION OF LAW

The criteria for a 100 percent rating for organic personality 
syndrome with post-traumatic stress disorder have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Codes 9304, 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991) the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
organic personality syndrome with post-traumatic stress 
disorder.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover the Board is of the opinion that this case presents 
no evidentiary consideration that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue, except as outlined below.

The veteran has had service connection established, and an 
assigned 50 percent rating, for organic personality syndrome 
with post-traumatic stress disorder, in effect since April 1, 
1992.  In a reopened claim received in February 1998, the 
veteran stated that her psychiatric condition had worsened 
and requested an increased rating.  A total rating for 
compensation purposes based on individual unemployability has 
been in effect from April 1, 1992.

A report of VA hospitalization in August 1997 reflects 
diagnoses of chronic and severe PTSD, organic brain syndrome 
secondary to traumatic brain damage, and dissociative 
disorder.  Her global assessment of functioning (GAF) score 
was indicated as in the "low 40's" at discharge.  It was 
reported the GAF score had been 35 for the past year, and at 
times, as low as 20.

A report of neuropsychological test evaluation conducted by a 
licensed psychologist in October 1997 revealed the veteran's 
concentration was highly distractible, her ability to shift 
focus of attention and to deal with complexity was severely 
impaired, and that she had memory impairment.  She exhibited 
consistent right lateral dominance for hand use.  Her visual 
perception involving the construction of simple geometric 
designs was mildly impaired.  It was concluded that there was 
significant inefficiency of the right cerebral hemisphere.

On VA psychiatric examination in March 1998 the veteran 
reported that she had nightmares about her experience in the 
Gulf War.  It was also asserted that she had nightmares, 
flashbacks and intrusive thoughts of a rape experienced while 
in service.  She reported that, as a result, she was very 
anxious and had feelings of detachment and estrangement from 
others, as well as markedly diminished interest in previously 
enjoyed activities.  She stated she was hypervigilant toward 
men, and had a restricted range of affect, as well as 
irritability, difficulty concentrating, and an exaggerated 
startle response.  She reported that her skull was fractured 
during the Gulf War.  She had not worked since military 
discharge.  The veteran stated that she had a lot of memory 
problems.  The examiner noted that the veteran had had 11 
admissions to a VA hospital due to post-traumatic stress 
disorder and the problems associated with the rape and her 
experiences in the Gulf War.  It was indicated that her last 
admission had been in August 1997.  

Mental status examination revealed the veteran to be alert 
and oriented.  Her mood was anxious.  Her affect was 
extremely nervous and anxious.  The veteran showed 
psychomotor agitation.  She was anxious while trying to talk 
with the examiner.  Her speech was slow.  The veteran's 
thought process and content were very slow although the 
veteran was logical and coherent.  The veteran had a lot of 
trouble with remote and recent memory.  She did not remember 
basic information, such as where she was born.  It took her a 
very long time to be able to recall that information and she 
stated that anxiety made it worse.  The veteran denied any 
auditory or visual hallucinations except those associated 
with her flashback from the Gulf War.  She denied any current 
suicidal or homicidal ideations.  The diagnoses were chronic 
and severe post-traumatic stress disorder, organic brain 
syndrome secondary to traumatic brain injury, and 
dissociative disorder.  The examiner noted that the veteran 
had a current and past year GAF score of 45.  The examiner 
opined that it was obvious that the veteran had chronic and 
severe post-traumatic stress disorder, and that she was 
unable to function on a regular basis.  

VA outpatient mental health - post-traumatic stress disorder 
records dated from August 1997 to October 1999 indicate that 
the veteran received frequent therapy for her psychiatric 
disability.  An August 1998 record indicates that the veteran 
struggled with anxiety when out in public.  

The veteran was again hospitalized in September 1998.  
Examination revealed the veteran to have good hygiene.  She 
had fleeting eye contact. She had nervous energy in her 
hands.  Her mood was depressed and her affect was tearful.  
The veteran had recurrent thoughts of losing a friend in 
Saudi Arabia and also losing her mother.  She reported 
increased memories of rape exposure.  The veteran was grossly 
oriented.  She reported poor memory.  The admission diagnoses 
were post-traumatic stress disorder and history of 
dissociative disorder.  Upon discharge the veteran was not 
suicidal or a danger to others.  The veteran was in a stable 
relationship with multiple outpatient supports.  The 
prognosis was guarded.  The examiner noted that improvement 
had been occurring.  The GAF score at admission and discharge 
was 40.

The veteran received 10 days of inpatient treatment at a VA 
hospital for post-traumatic stress disorder and organic brain 
syndrome, with mild dementia in June 1999.  The veteran 
reported that she was experiencing rages and anger toward her 
husband.  For part of her admission the veteran was put on 
one on one suicidal prevention.  Her GAF score was noted to 
be between the low to mid 30's and mid-40's.  The discharge 
diagnoses included chronic and severe post-traumatic stress 
disorder, organic brain syndrome with mild dementia due to 
head trauma, and dissociative disorder.

The veteran was admitted to a VA hospital for 20 days 
beginning in August 1999 due to a possible overdose of 
Klonopin and Ativan.  The veteran was at first on suicide 
precautions and placed on four point restraints.  The veteran 
was noted to be angry and abusive verbally toward the unit 
staff.  The veteran complained of having scratched her 
forehead in a fall, but later admitted to having scratched 
herself with a razorblade.  The veteran was transferred to 
another unit due to dissociative and angry outbursts.  The 
diagnoses included chronic and severe post-traumatic stress 
disorder, depression, recent Klonopin overdose, dissociative 
identity disorder, and organic brain syndrome with mild 
dementia secondary to closed head trauma.  The examiner 
indicated that the veteran's GAF varied between the 20's and 
30's and that in the past year her GAF varied between the 
20's and upper 40's.

A 50 percent evaluation for organic personality syndrome with 
post-traumatic stress disorder contemplates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Codes 9304, 9411 (2000).

The record indicates that the veteran has undergone frequent 
hospitalization due to her service-connected psychiatric 
disability.  She receives continuous medication and therapy 
for her psychiatric disability.  Frequent suicidal ideation 
has also been shown.  The veteran has been shown to have 
impaired memory due to her service-connected psychiatric 
disability.  VA psychiatrists have consistently found the 
veteran to have severe and chronic post-traumatic stress 
disorder and have indicated that her prognosis was guarded.  
When hospitalized in August 1999 the VA examiner indicated 
that the veteran's GAF score was between the 20's and 30's 
indicating severe impairment in social relations, judgment, 
thinking, and mood and some danger in hurting self and 
others.  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(1994).  All of this supports a finding that the veteran's 
symptoms from her organic personality syndrome with post-
traumatic stress disorder result in total occupational and 
social impairment.  Accordingly the Board finds that the 
veteran's symptoms of organic personality syndrome with post-
traumatic stress disorder are of such severity as to result 
in the veteran meeting the criteria for a 100 percent 
evaluation.  


ORDER

Entitlement to a 100 percent rating for organic personality 
syndrome with post-traumatic stress disorder is granted, 
subject to the law and regulations governing the award of 
monetary benefits.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

